Citation Nr: 1131912	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  10-48 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at the Claremore Regional Hospital in Claremore, Oklahoma on July 7, 2009, and July 8, 2009.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION  

The Veteran served on active duty from June 1969 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 determination of the VA Medical Center (VAMC) in Muskogee, Oklahoma, wherein reimbursement or payment by VA of the cost of unauthorized medical services provided on July 7, 2009, and July 8, 2009, by a non-VA medical facility, Claremore Regional Hospital in Claremore, Oklahoma, was denied.

In June 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran received emergency medical treatment at the Claremore Regional Hospital on July 7, 2009, and July 8, 2009, for a non-service connected disability.

2.  A VA facility was not reasonably available to offer treatment.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses incurred at the Claremore Regional Hospital for medical treatment on July 7, 2009 and July 8, 2009, have been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 17.1000, 17.1001, 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION  

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  As to additional notice regarding the effective date to be assigned, the RO will address this matter in effectuating the award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

II.  Decision

At the June 2011 hearing, the Veteran testified that on the night of July 7, 2009, he incurred chigger bites on his body.  Approximately seven to eight hours afterwards, blisters started to form on his body.  The blisters grew larger in size, and the Veteran indicated that he applied Caladryl to the blisters, which did not provide any relief.  Thereafter, he attempted to call his doctor at the Ernest Childers VA outpatient treatment clinic for assistance, but only reached a recorded message.  The next day, the Veteran stated that the blisters worsened in severity and increased in size.  By ten o'clock that night, the Veteran explained that he could not endure the pain from the blisters much longer so he "crawl[ed]" to his vehicle so that his wife could take him to the nearest hospital, which was the Claremore Regional Hospital in Claremore, Oklahoma.  Per the Veteran's testimony, Claremore Regional Hospital is approximately 3.5 miles away, and the closest VA facility with emergency room treatment is approximately 60 miles away.  The Veteran admitted during the hearing that he traveled to the Claremore Regional Hospital rather than the VA emergency room because had they traveled to the VA facility on the night of treatment, his wife more than likely would not have returned in enough time for work, which would have ultimately caused her to lose her job.  Other than receiving social security benefits from the Social Security Administration (SSA), the wife's salary is the only other income for the Veteran.  See hearing transcript, p. 6.  In the April 2010 decision, the VAMC denied the Veteran's claim on the basis that treatment was for a "non-emergent condition," and a VA facility was feasibly available.  The Veteran appealed therefrom.  

Generally, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations.  

Section 1728(a), Title 38, United States Code, provides that VA may pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: (1) such care or  services were rendered in a medical emergency of such nature  that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a Veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such Veteran's entrance into a course of training, prevent interruption of such course of training, or hasten the return to such course of training; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been  reasonable, sound, wise, or practical.  See also 38 C.F.R. § 17.120 (2010).   The Court has held that all three of these statutory requirements must be met before payment may be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).  
An alternate theory of reimbursement is titled the Veterans Millennium Healthcare and Benefits Act (Millennium Act), 38 U.S.C.A. § 1725 (West 2002); see also 38 C.F.R. §§ 17.1000-1003 (2010).  To be entitled to the payment for emergency care under this Act, the evidence must meet all of the following criteria:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility.  

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract or payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002 (2010). 

As the Veteran was treated for only two days, and there is no evidence or allegation of care after the emergency treatment, the provisions of 38 C.F.R. § 17.1002(d) are not applicable here.  Further, as the treatment was not related to a work accident or any service-connected disability, 38 C.F.R. § 17.1002(h) and (i) do not apply, either.  

Turning to the regulation provisions which do control in this instance, VAMC records show that the Veteran is enrolled in the VA healthcare system, and had received care within the 24 months preceding his emergency treatment.  38 C.F.R. § 17.1002(e).  Records from Claremore Hospital establish that the services were provided in an emergency room, and that the Veteran has been billed for the services.  38 C.F.R. § 17.1002(a) and (f).  The private records also indicate that the Veteran does not have coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  38 C.F.R. § 17.1002(g).

Entitlement to reimbursement, therefore, revolves around determinations of two factors: the emergent nature of the Veteran's health problem under 38 C.F.R. § 17.1002(b), and the feasibility of obtaining treatment for such at a VA facility.  38 C.F.R. § 17.1002(c).

While the April 2010 determination indicated that the services at Claremore Regional Hospital on July 7, 2009 and July 8, 2009, were not rendered in a medical emergency of such nature that delay would have been hazardous to like or health, the Board notes that this reason was not noted as a reason for denying the claim in the October 2010 statement of the case.  Regardless, the Board finds that the Veteran was entirely justified in believing he needed emergency care.  Submitted photographs taken during the hospital visit clearly show large, painful blisters covering the Veteran's entire feet.  The Board also notes that the Veteran is a diabetic and feared that the celluitis with bullous impetigo bilateral feet would cause him to have his feet amputated.  See the November 2009 statement.  As such, the Board is satisfied that on July 7, 2009, and July 8, 2009, care and services were rendered in a medical emergency of such nature that delay would have been hazardous to like or health.  The requirements under 38 C.F.R. § 17.1002(b) are met.  

As to the second factor, the agency of original jurisdiction determined that it was feasible to obtain such emergency care at a VA facility.  The Board disagrees.  As previously mentioned, photographs of the Veteran's feet clearly show extremely large, painful blisters.  It is unreasonable to expect the Veteran, given his history of diabetes and witnessing blisters growing larger in size at a rapid pace, to attempt to use a VA facility first.  He was faced with what any prudent lay person would consider to be a serious medical emergency.  He made the reasonable decision to travel less than 4 miles to the local private hospital rather than an hour to the VA.  As such, the Board accordingly finds that the claim for payment or reimbursement for medical treatment on July 7, 2009, and July 8, 2009, at Claremore Regional Hospital is warranted.  See 38 U.S.C.A. § 1728. 


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at the Claremore Regional Hospital in Claremore, Oklahoma, on July 7, 2009, and July 8, 2009, is granted.  



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


